DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a field shaping device claimed in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a target device claimed in claims 3 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a control device claimed in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 500, 600, and 700. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Abstract, line 1, --a-- should be inserted before “radiotherapy treatment”.
Abstract, lines 4-5, “the x-ray target temperature” should be replaced by --the temperature of the x-ray target--.
Abstract, line 5, “the” before “typical compact beam spatial distribution” should be replaced by --a--.
Abstract, line 6, --x-ray-- should be inserted before “output”.
Abstract, lines 6, “the x-ray target life span” should be replaced by --the life span of the x-ray target--.
Paragraph [0001] should include U. S. Patent No. 11,007,381 B2 issued on 18 May 2021.
Paragraph [0053], line 6, --800-- should be inserted after “the radiotherapy treatment system”.
Paragraph [0053], line 7, “radio therapy” before “treatment system 800” should be replaced by --radiotherapy--.
Paragraph [0057], line 1, “computing” before “system 1100” should be replaced by --computer--.
Paragraph [0057], line 6, --computer-- should be inserted before “system 1100”.
Paragraph [0057], line 9, --computer-- should be inserted before “system 1100”.
Paragraph [0058], line 1, --computer-- should be inserted before “system 1100”.
Paragraph [0058], line 3, --computer-- should be inserted before “system 1100”.
Paragraph [0058], line 6, --computer-- should be inserted before “system 1100”.
Paragraph [0059], line 5, --computer-- should be inserted before “system 1100”.
Paragraph [0059], line 7, --computer-- should be inserted before “system 1100”.
Paragraph [0060], line 1, “computing” before “system 1100” should be replaced by --computer--.
Paragraph [0060], line 2, “computing” before “system 1100” should be replaced by --computer--.
Paragraph [0060], line 4, “computing” before “system 1100” should be replaced by --computer--.
Appropriate correction is required.
An amended abstract must commence on a separate sheet, apart from any other text, in accordance with 37 CFR 1.52(b)(4) and 1.72(b).
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A radiotherapy treatment system, comprising: 
an electron emission device configured to produce and emit an electron beam; 
a plurality of steering coils coupled to said electron emission device, and configured to produce magnetic fields in perpendicular directions for steering said electron beam; and 
a device disposed to intersect said electron beam downstream of said plurality of steering coils, 
wherein said plurality of steering coils are controlled to scan said electron beam in a two-dimensional (2D) periodic [[path]] path, and produce a distribution of electrons across a surface of said device.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The radiotherapy treatment system of Claim 1, further comprising a control device coupled to said plurality of steering [[coils]] coils, and operable to control said plurality of steering coils to cause said electron beam to scan in said 2D periodic path.
Appropriate correction is required.
Claims 13-20 are objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) In a radiotherapy treatment system, a method comprising: 
generating and emitting an electron beam using an electron emission device; 
producing, with a plurality of steering coils, magnetic fields in perpendicular directions for steering said electron beam; and 
controlling said plurality of steering coils to scan said electron beam in a two- dimensional (2D) periodic path across a surface of a device downstream of said plurality of steering coils, thus producing a distribution of electrons.
Appropriate correction is required.
Claims 15 and 16 are objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) The method of Claim 13, further comprising generating an x-ray beam responsive to an interaction of said distribution of electrons with said device, thus producing a distribution of x-rays.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The method of Claim 15, further comprising shaping said distribution of x- rays with a second device disposed between said device and [[said]] a target volume, (a lack of an antecedent basis) and according to a shape of said target volume.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The method of Claim 13, further comprising: 
selecting a plurality of shapes for said 2D periodic path; and 
assigning weights to said plurality of shapes, wherein each weight of said weights indicates a beam intensity for a respective shape of said plurality of shapes; 
wherein said controlling comprises: 
generating control signals representing said plurality of shapes (a previously recited limitation) and said weights; and 
VAR-17051.USC127adjusting at least one of a voltage and a current applied to said plurality of steering coils according to said control signals.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an electron emission device, a device, a field shaping device, a target device, and a control device in claims 1-12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a limitation “a device disposed to intersect said electron beam downstream of said plurality of steering coils, wherein said plurality of steering coils are controlled to scan said electron beam in a two-dimensional (2D) periodic path, and produce a distribution of electrons across a surface of said device” in lines 6-9.  The specification describes an X-ray target (315) that generates a shaped X-ray distribution when bombarded by a 2D periodic electron beam (paragraph [0046]).  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 2 recites a limitation “a field shaping device configured to shape said distribution of electrons according to a shape of a target volume in a patient” in lines 2-3.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 3 recites a limitation “a target device operable for generating an x-ray beam responsive to an interaction with said distribution of electrons to produce a distribution of x-rays” in lines 2-3.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Claim 13 recites a method step of “controlling said plurality of steering coils to scan said electron beam in a two-dimensional (2D) periodic path across a surface of a device downstream of said plurality of steering coils, producing a distribution of electrons” in lines 5-7.  The specification describes an X-ray target (315) that generates a shaped X-ray distribution when bombarded by a 2D periodic electron beam (paragraph [0046]).  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 14 recites a method step of “shaping said distribution of electrons with said device according to a shape of a target volume in a patient” in lines 1-2.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 18 recites a method step of “adjusting at least one of a voltage and a current applied to said plurality of steering coils” in lines 1-2.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 19 recites a method step of “adjusting at least one of a voltage and a current applied to said plurality of steering coils according to said control signals” in lines 7-8.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a functional limitation “wherein said plurality of steering coils are controlled to scan said electron beam in a two-dimensional (2D) periodic path and produce a distribution of electrons across a surface of said device” in lines 7-9, which renders the claim indefinite because the boundaries imposed by the functional limitation are not clearly defined.
During examination, claims are given their broadest reasonable interpretation (BRI) in light of the specification as it would be interpreted by one of ordinary skill in the art. It is a best practice to make the record clear during prosecution by explaining the BRI of claim terms, as necessary, including explaining the BRI of any functional language. When 35 U.S.C. 112(f) is invoked, the BRI of the “means-plus-function” limitation is restricted to a corresponding structure in the supporting disclosure, and its equivalents (a corresponding specification that identifies and links a structure, material, or act to the function recited in the claim is considered to be part of the claim limitation). When 35 U.S.C. 112(f) is not invoked and an element is recited along with a function, that element is construed as being capable of performing the function – in other words, the BRI of that element is limited by the function.
It should be kept in mind, however, that there is a distinction between reciting a function compared to reciting an intended use or result. A functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material, or action. Typically no patentable distinction (no limit on the claim scope) is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim.
While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. Consider the following to determine whether a claim limitation expressed in functional language has clear boundaries: whether one of ordinary skill in the art can determine what structure, material, or act in the claim performs this function; whether the limitation has well defined boundaries or only expresses a problem solved or intended result; and what an anticipatory reference would need to disclose in order to satisfy this claim limitation. These considerations are not all-inclusive or limiting.
When 35 U.S.C. 112(f) is invoked, the specification must adequately disclose a corresponding structure, material, or act that performs the function. For “means”-type claims, an adequate disclosure requires that a corresponding structure or material is: (a) disclosed in a way that one of ordinary skill in the art will understand what specific structure or material the inventor has identified to perform the recited function; (b) sufficient to perform the entire function recited in the claim limitation; and (c) clearly linked to the function in the written description.
When the examiner determines that the boundaries of a claim are not reasonably clear, a rejection under 35 U.S.C. 112(b) should be made. Such a rejection puts the applicant on notice that it must fulfill its statutory duty under 35 U.S.C. 112(b) to ensure that claim language clearly defines the boundaries of the claim scope sought. In making a rejection, the examiner must identify the specific claim language that is indefinite, and explain why that language renders the boundaries of the claim unclear. When possible, the examiner should suggest how the indefiniteness issues may be resolved.
The functional limitation is unclear because it merely states a function (“wherein said plurality of steering coils are controlled to scan said electron beam in a two-dimensional (2D) periodic path and produce a distribution of electrons across a surface of said device”) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e., an electron emission device and a plurality of steering coils, so it is unclear whether the function requires some other structure or is simply a result of operating the radiotherapy treatment system in a certain manner.
The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, i.e., an electron emission device and a plurality of steering coils, so it is unclear whether the function requires some other structure or is simply a result of operating the radiotherapy treatment system in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information.

Claim limitation “a field shaping device configured to shape said distribution of electrons according to a shape of a target volume in a patient” of claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a target device operable for generating an x-ray beam responsive to an interaction with said distribution of electrons to produce a distribution of x-rays” of claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses a corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites a corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what a corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Boyd et al. (U. S. Patent No. 11,058,893 B2) disclosed a kilovoltage radiation therapy.
Yoshimizu et al. (U. S. Patent No. 9,999,786 B2) disclosed a radiation therapy apparatus comprising a radiation emitting apparatus and a drive control method of a collimator.
Gross et al. (U. S. Patent No. 8,554,302 B2) disclosed an apparatus having a combined magnetic resonance apparatus and a radiation therapy apparatus.
Mori et al. (U. S. Patent No. 7,190,764 B2) disclosed a radiotherapy apparatus comprising an electron accelerator.
Green (U. S. Patent No. 6,198,957 B1) disclosed a radiotherapy machine including a magnetic resonance imaging system.
Ueda et al. (U. S. Patent No. 5,949,080A) disclosed an irradiation apparatus for effectively performing an intermittent irradiation in a synchronism with a respiration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884